United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-10464
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

STEVEN O’NEAL,

                                      Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:02-CR-289-4
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Steven O’Neal appeals his sentence following his guilty-plea

conviction for conspiracy to possess with intent to distribute

and to distribute 500 grams or more of methamphetamine.         He

argues that the district court plainly erred in denying him a

minor-role adjustment to his offense level under U.S.S.G.

§ 3B1.2.    The district court’s determination that a defendant did

not play a minor or minimal role in the offense is a finding of

fact.    United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th

Cir.), cert. denied, 126 S. Ct. 268 (2005).     “Questions of fact

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10464
                                 -2-

capable of resolution upon proper objection at sentencing can

never constitute plain error.”    United States v. Lopez, 923 F.2d
47, 50 (5th Cir. 1991).    Whether O’Neal was a minor participant

in the conspiracy could have been resolved upon proper objection

at sentencing.   Thus, O’Neal cannot demonstrate plain error as to

that factual question.    We further note O’Neal cannot possibly

demonstrate any effect upon his substantial rights from failure

to grant a reduction because his status as a career offender

determined his offense level.    See United States v. Olano,

507 U.S. 725, 731-32; U.S.S.G. § 4B1.1.    The Government’s motion

for summary affirmance is GRANTED.    O’Neal’s sentence is

AFFIRMED.